Citation Nr: 9902842	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for non-service-connected pension benefits.

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant had active service during 1945. 


FINDING OF FACT

The appellant served as a member of the regular Philippine 
Army and had recognized guerrilla service.


CONCLUSION OF LAW

The appellants service does not qualify for non-service-
connected pension benefits.  38 U.S.C.A. § 107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans Appeals (Board) concludes, for reasons 
summarized below, that the law, rather than the evidence, is 
dispositive in this case.  Therefore, the claim is denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

I.  Factual Background

The appellant contends he is entitled to non-service-
connected pension benefits because of his status as a 
recognized guerrilla by the United States of America through 
General Douglas MacArthur in 1942.  The Philippine Veterans 
Affairs Office certified the appellant as a veteran of World 
War II with a recognition date of June 1942 on the basis the 
appellants name is carried on the Approved Revised 
Reconstructed Guerilla Roster of 1948.

In 1998, the U.S. Army Reserve Personnel Center reported that 
the appellant had missing status from January 1945 to March 
1945, recognized guerrilla status from March 1945 to May 24, 
1945, and regular Philippine Army service from May 25, 1945 
to May 31, 1945.   United States Armed Forces in the Far East 
(USAFFE) status was listed as none.   


II.  Pertinent Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory law that defines an individuals legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. § 3.1, 3.6 
(1998). The term "veteran" means a person who served in the 
active military, naval, or air service and was discharged or 
released therefrom under conditions other than dishonorable. 
38 C.F.R. § 101(2).

In accordance with 38 U.S.C.A. § 1521(a) (West 1991), the 
Secretary shall pay to each veteran of a period of war who 
meets the necessary service requirements and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veterans willful 
misconduct, pension at the prescribed rate.  A veteran meets 
the service requirements of this section if such veteran has 
served in the active military, naval, or air service:  (1) 
for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for a aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.   38 U.S.C.A. 
§ 1521(j).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412 (a)), and 
23 of this title.  38 U.S.C.A. § 107 (West 1991).

For the purpose of establishing entitlement to pension 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department. A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodians custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a). When the claimant does not submit evidence 
of service or the evidence submitted does not meet the above 
requirements, VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c).

III.  Analysis

Although it has been verified the appellant served during 
1945, he is not, by law, entitled to pension for that period 
of service because he served in the guerrilla forces and the 
regular Philippine Army.  The law specifically excludes such 
service for purposes of entitlement to pension.  The Board 
thus finds that the basic eligibility requirements for non-
service-connected pension benefits have not been satisfied 
regarding his service.  Therefore, the appellants claim for 
entitlement to non-service-connected pension benefits has no 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The document from the Philippine Veterans Affairs Office is 
insufficient to establish basic eligibility for VA benefits 
because this evidence does not constitute an official 
document of any of the service departments of the United 
States.  See 38 C.F.R. § 3.203(a).

The proper course for the unsuccessful applicant who believes 
that there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department, not VA.   
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  


ORDER

The claim for basic eligibility for non-service-connected 
pension benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
